ORDER
PER CURIAM.
Appellant, Betty Jo Douglas, appeals jury conviction of three counts of abuse of a child, in violation of Mo.Rev.Stat. § 568.060.1(1) (1986), and sentence as a pri- or offender to five years on Count I, to be served consecutively with two, concurrent two year terms on Counts II and III. Additionally, she appeals the motion court’s denial of her Rule 29.15 motion following an evidentiary hearing. The two appeals have herein been consolidated pursuant to Rule 29.15(1).
Affirmed. Rules 30.25(b) and 84.16(b).